OPINION OF THE COURT
Memorandum.
The judgment appealed from and order of the Appellate Division brought up for review should be affirmed, without costs.
Section 16-116 of the Election Law provides that a special proceeding brought under article 16 “shall be heard upon a verified petition.” In the case of proceedings instituted by the State or a board of elections, the petition must be verified by a person specified in accordance with rules promulgated by the State Board of Elections (Election Law, § 16-116), but the Legislature has not otherwise required that the verification be made by any particular person. Consequently, the question of who may verify the petition is governed by CPLR 3020, which permits an attorney to verify where, as here, he has an office in a county other than the one in which petitioners are (CPLR 3020, subd [d], par 3).
Appellants do not on this appeal challenge the form of the verification (see CPLR 3021).
Chief Judge Cooke and Judges Jasen, Jones, Wachtler, Simons and Kaye concur; Judge Meyer taking no part.
Judgment appealed from and order of the Appellate Division brought up for review affirmed, without costs, in a memorandum.